Citation Nr: 1740454	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for lactose intolerance (claimed as stomach issues).


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to June 1991, to include service in the Persian Gulf.  The Veteran also had active duty for training purposes from July 1990 to November 1990.  He also served in the U.S. Army Reserves.

These matters come before the Board of Veterans' Appeals on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana (Agency of Original Jurisdiction (AOJ)).  In a July 2008 rating decision, the AOJ denied the Veteran's request to reopen his service connection claim for a back injury.  In a May 2012 rating decision, the AOJ denied the Veteran's service connection for stomach issues on the merits.  The Veteran disagreed with both decisions and timely appealed.  

In March 2015, the Veteran submitted a VA Form 21-22a, appointing attorney Robert A. Friedman as his representative.

The issues of entitlement to service connection for a low back disability and entitlement to service connection for lactose intolerance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Service connection for a low back disability was last denied in March 2006.  The evidence added to the record since that rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

The March 2006 rating decision denying service connection for a back disability is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for a low back disability.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In the present case, the Veteran originally filed for service connection for stiff joints and aching muscles in 1995; the AOJ expanded the Veteran's claim to include service connection for a low back strain.  The relevant evidence before the AOJ at the time of the February 1996 rating decision included the Veteran's service treatment records and VA examinations from March 1995 and April 1995.  Upon consideration of the evidence of record, the AOJ denied the Veteran's claim on the merits.  The AOJ found that while the Veteran reported back pain after his period of active service in Southwest Asia, there was no evidence of a chronic back problem or injury during active service.  The Veteran was notified of that decision and his appellate rights by way of a March 1996 letter from the AOJ; however, the Veteran did not submit a notice of disagreement or new and material evidence within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

In November 1997, pursuant to a new regulation related to compensation for disabilities due to undiagnosed illness, the AOJ reviewed the Veteran's claim for service connection.  Upon review, the AOJ denied the Veteran's claim, reasoning that the Veteran's low back strain was the result of a clinical diagnosis which neither occurred in nor was caused by service.  The Veteran was notified of that denial and his appellate rights by way of a November 1997 letter; that decision became final within one year.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

In November 2004, the Veteran again filed a service connection claim for a back disability.  In a March 2006 rating decision, the AOJ denied the Veteran's claim on the merits.  The evidence at that time included service treatment records and the Veteran's lay statements.  The AOJ acknowledged that the Veteran was treated for a back injury in 1993 and that the Veteran received current treatment for back pain from the VA Medical Center.  However, the AOJ found that there was no evidence of a back disability from the time of discharge from active duty until 2004.  Ultimately, the AOJ found that service connection could not be established, as there was no evidence of a chronic back disability that was caused by service.  The Veteran did not appeal that decision and did not submit new and material evidence within the one year period.  The October 2006 rating decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

After reviewing the evidence of record available at the time of the most recent final decision, and in light of the evidence received since that decision, to include VA examinations and nexus opinions, and the Veteran's own lay statements, which are presumed credible, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  In particular, the Veteran has provided lay witness accounts of his in-service back injury and subsequent chronicity of symptomatology.  Accordingly, the service connection claim for a low back disability is reopened.  38 C.F.R. § 3.156(a).  To that extent only, the appeal is granted.


ORDER

The claim of entitlement to service connection for a low back disability is reopened.  To this extent only, the appeal is granted.


REMAND

Service Connection for a Low Back Disability

Service connection may be granted for a disease or injury that occurred during active service.  Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106.  In the present case, the Veteran has a verified period of ACDUTRA from July 1990 to November 1990.  

The record includes a DD Form 689 documenting that the Veteran had a back injury on August 1, 1993 while in the Army Reserves.  He was given duty limitations of no ruck training, no physical training, no lifting greater than 15 pounds and marching at own pace for the next 48 hours.  A VA examiner in 2009 attributed the Veteran's disc bulge in the lumbar spine to this back strain.  The Veteran and a fellow reservist attest that this injury occurred during a period of ACDUTRA, but the reserve unit is currently disbanded and the Department of the Army reports the Veteran had no ADUTRA dates after separation from active duty in June 1991.

The Board finds that further efforts should be made to verify the Veteran's claim that the August 1993 injury occurred during ACDUTRA service.  The Veteran should be requested to provide any evidence in his possession, such as leave and earning statements, orders, etc., which may corroborate that he was performing ACDUTRA service.  Additionally, the AOJ should request the Veteran's Military Master Pay Account (MMPA) from the appropriate custodian which should be capable of verifying whether the Veteran was paid for ACDUTRA/INACDUTRA service in August 1993.

Lactose Intolerance

In his April 2014 substantive appeal, the Veteran requested a hearing before a Decision Review Officer in lieu of a Board hearing.  See VA Form 9 dated April 29, 2014.  The RO subsequently scheduled the hearing for July 2, 2015.  In subsequent correspondence, the Veteran, on the advice of his newly retained attorney, requested that the hearing be rescheduled.  See Statement in Support of Claim dated July 2, 2015.  To date, the Veteran has not been afforded a hearing as requested.  Thus, remand is required to comply with the Veteran's outstanding request for a hearing.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder records of the Veteran's VA treatment since May 2017.

2. The Veteran should be requested to provide any evidence in his possession, such as leave and earning statements, orders, etc., which may corroborate that he was performing ACDUTRA service on August 1, 1993.

3. Take additional action to verify whether the Veteran served on ACDUTRA and/or INACDUTRA on August 1, 1993 and any other type of Reserve service by contacting the Defense Finance and Accounting Service (DFAS) and requesting the appellant's Master Military Pay Account (MMPA).  They should be provided the UIC (Unit Identification Code) for the 86th ARCOM (the reserve unit's higher headquarters/superiors) which is "WSRVAA."  If necessary, obtain the appellant's authorization for DFAS to release his financial information.  

The AOJ must document all steps taken to obtain this record.

4. With respect to the claim of entitlement to service connection for lactose intolerance, schedule the Veteran for a Decision Review Officer hearing as requested.

5. Thereafter, after any additional development is conducted, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


